    Case 4:18-cv-03544 Document 16 Filed in TXSD on 12/05/18 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

GAURAV TANEJA, Individually and On         Case No. 4:18-cv-03544
Behalf of All Others Similarly Situated,
                                           Judge Sim Lake
                      Plaintiff,
                                           CLASS ACTION
              v.

APPLIED OPTOELECTRONICS, INC.,
THOMPSON LIN, and STEFAN MURRY,

                      Defendants.
DAVIN POKOIK, Individually and On          Case No. 4:18-cv-03722
Behalf of All Others Similarly Situated,
                                           Chief Judge Lee H. Rosenthal
                      Plaintiff,
                                           CLASS ACTION
              v.

APPLIED OPTOELECTRONICS, INC.,
CHIH-HSIANG LIN, and STEFAN J.
MURRY,

                       Defendants.
STEPHEN MCGRATH, Individually and On       Case No. 4:18-cv-03914
Behalf of All Others Similarly Situated,
                                           Judge Sim Lake
                      Plaintiff,
                                           CLASS ACTION
              v.

APPLIED OPTOELECTRONICS, INC.,
CHIH-HSIANG LIN, and STEFAN J.
MURRY,

                      Defendants.

      NOTICE OF FILING OF REQUEST FOR PRE-MOTION CONFERENCE
     Case 4:18-cv-03544 Document 16 Filed in TXSD on 12/05/18 Page 2 of 3



       PLEASE TAKE NOTICE that on December 5, 2018, Proposed Lead Plaintiff Mark

Naglich filed the Request for Pre-Motion Conference (ECF No. 74) in Abouzied v. Applied

Optoelectronics, Inc., et al., No. 4:17-cv-02399 (S.D. Tex.), an unrelated securities class action

against Applied Optoelectronics, Inc. pending in this District before the Honorable Vanessa D.

Gilmore. This Request for Pre-Motion Conference is attached as Exhibit A.


                                                    AJAMIE LLP

                                                    s/ Thomas R. Ajamie
                                                    Thomas R. Ajamie, Attorney-in-Charge
                                                    Texas Bar No. 00952400
                                                    S.D. Tex. No. 6165
                                                    Pennzoil Place - South Tower
                                                    711 Louisiana, Suite 2150
                                                    Houston, TX 77002
                                                    Telephone: (713) 860-1600
                                                    Facsimile: (713) 860-1699
                                                    E-mail: tajamie@ajamie.com

                                                    Proposed Liaison Counsel for the Class

                                                    KESSLER TOPAZ
                                                     MELTZER & CHECK, LLP
                                                    Naumon A. Amjed
                                                    Melissa L. Troutner
                                                    280 King of Prussia Road
                                                    Radnor, PA 19087
                                                    Telephone: (610) 667-7706
                                                    Facsimile: (610) 667-7056
                                                    Email: namjed@ktmc.com
                                                    Email: mtroutner@ktmc.com

                                                    Counsel for Mark Naglich and Proposed
                                                    Lead Counsel for the Class
      Case 4:18-cv-03544 Document 16 Filed in TXSD on 12/05/18 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I certify that on December 5, 2018, I caused a true and correct copy of the foregoing to be

electronically filed with the Clerk of the Court using the CM/ECF system. Notice of this filing

will be sent to counsel of record by operation of the Court’s electronic filing system.



                                                      s/ Thomas R. Ajamie
                                                      Thomas R. Ajamie
